United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3672
                                   ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Hipolito Barajas-Ortiz, also known as *
Polo,                                  * [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: November 2, 2009
                                Filed: November 10, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, Hipolito Barajas-Ortiz challenges the within-
Guidelines-range sentence imposed by the district court1 after he pled guilty to
distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). On appeal,
his counsel has moved to withdraw and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that the district court abused its discretion by not
imposing a sentence at the bottom of the Guidelines range.


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
        We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (listing factors that
constitute abuse of discretion). We find no abuse of discretion here: the court
specifically and properly addressed multiple sentencing factors under 18 U.S.C.
§ 3553(a), see United States v. Gray, 533 F.3d 942, 944 (8th Cir. 2008); the sentence
was imposed within the undisputed Guidelines range, see Rita v. United States, 551
U.S. 338, 347-50 (2007); and there is no indication that Barajas-Ortiz would be able
to rebut the resulting presumption of reasonableness, see United States v. Cadenas,
445 F.3d 1091, 1094 (8th Cir. 2006).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.

                         ___________________________




                                         -2-